DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-9, 29, 33, 37-38, 56-59, 61, is/are rejected under 35 U.S.C. 103 as being unpatentable over DONTHI et al (US 2014/0161007) in view of PRADAS et al (US 2018/0084486)
Regarding claim 1, 29, 56, 61,  DONTHI et al (US 2014/0161007) discloses method of wireless communication by a user equipment (UE), comprising: 
receiving a first operational schedule for a base station including a first set of ON periods and a first set of OFF periods, wherein the base station is configured to provide a reduced level of service during the first set of OFF periods relative to the first set of DONTHI: Fig. 2,  Fig. 6, ¶58, ¶59, ¶25-27, a first operation schedule is received in an SI information when the UE is first powered on and synchronized with the base station; this schedule includes the DRX cycle length/schedule for the base station; this schedule includes awake and sleep modes); 
determining a second operational schedule for the UE including a second set of ON periods and a second set of OFF periods, wherein the UE is configured to switch to a battery efficient operation mode during the second set of OFF periods relative to the second set of ON periods (DONTHI: Fig. 2, Fig. 6, ¶59, ¶27, UE determines a DRX cycle schedule for itself at step 602, this includes battery efficient mode during the off periods); and 
monitors paging messages from the base station based on a length of an overlap between at least one ON period from the second set with at least one ON period from the first set satisfying the a minimum reachability requirement of the UE (DONTHI: ¶59, ¶26-27, based on the comparison of the DRX cycle length of the UE and the DRX cycle length of the eNB, the UE determines that DRX cycle lengths are such that in its active/awake period it is able to monitor/receive a paging over PDCCH after waking up; the UE decides based on the comparison to send a request message to the eNB and releases any context at 610 and starts monitoring paging messages).
DONTHI remains silent regarding the monitoring paging messages being camping.
PRADAS: ¶32, camping is monitoring certain signals transmitted by the cell/base station i.e. paging messages/signals).
A person of ordinary skill in the art working with the invention of DONTHI would have been motivated to use the teachings of PRADAS as it provides a standard camping according to the 3GPP standards thereby improving standard compliance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DONTHI with teachings of PRADAS in order to improve standard compliance.


2-3. (Canceled)


Regarding claim 4, 33, 57, DONTHI modified by PRADAS discloses method of claim 1/29/56, wherein the minimum reachability requirement is satisfied when at least one overlapped portion of the ON periods from the first and second sets is longer than a given threshold overlap period (DONTHI: Fig. 2, Fig. 5-7, UE registers when overlapping occurs i.e. at least one wake up period is longer than a length i.e. DRX cycles are the same length after updating of the DRX cycles at the network).

5-7. (Canceled)


Regarding claim 8, 37, 58, DONTHI modified by PRADAS discloses method of claim 1/29/56, further comprising transmitting a preferred paging interval of the UE, wherein the first operational schedule comprises a schedule adjusted based on the transmitted preferred paging interval (DONTHI: Fig. 6, ¶59, the DRX schedule of the network/MME/eNB is adjusted based on preferred schedule sent by the UE).

Regarding claim 9, 38, 59,  DONTHI modified by PRADAS discloses method of claim 1/29/56, wherein determining the second operational schedule for the UE comprises receiving the second operational schedule, wherein the received second operational schedule is configured based on the first operational schedule (DONTHI: Fig. 6, ¶59, the UE determines a DRX schedule of UE based on the DRX cycle length indicated by the SI information received from the network).

Claims 10, 39, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONTHI modified by PRADAS as applied to claim 1 above, further in view of SADEK (US 2017/0332288)

Regarding claim 10, 39, 60,  DONTHI modified by PRADAS discloses method of claim 1/29/56, wherein the first operational schedule includes a discontinuous operation schedule and the second operational schedule includes a discontinuous reception (DRX) schedule (DONTHI: Fig. 2, Fig. 6, the transmission schedule of the eNB/MME is discontinuos and the schedule for the UE is DRX schedule).

	However, SADEK (US 2017/0332288) discloses the discontinuous operation schedule being a DTX (SADEK: Fig 12, the cell’s discontinuous schedule being sync’d with the UE is a DTX schedule).
A person of ordinary skill in the art working with the invention of DONTHI would have been motivated to use the teachings of SADEK as it provides a way to improve power utilization and conservation. Moreover, it reduces unnecessary signaling between the UE and eNB (¶115). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DONTHI with teachings of SADEK in order to improve battery life and reduce signaling overhead (¶115).

Claim 40-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over DONTHI et al (US 2014/0161007) in view of HANEJI (US 2016/0081022)


Regarding claim 40, 45, 50, 55,   DONTHI et al (US 2014/0161007) discloses method of wireless communication by a user equipment (UE), comprising: 
receiving a first operational schedule for a base station including a first set of ON periods and a first set of OFF periods, wherein the base station is configured to provide a reduced level of service during the first set of OFF periods relative to the first set of ON periods (DONTHI: Fig. 2,  Fig. 6, ¶58, ¶59, ¶25-27, a first operation schedule is received in an SI information when the UE is first powered on and synchronized with the base station; this schedule includes the DRX cycle length/schedule for the base station; this schedule includes awake and sleep modes); 
determining a second operational schedule for the UE including a second set of ON periods and a second set of OFF periods, wherein the UE is configured to switch to a battery efficient operation mode during the second set of OFF periods relative to the second set of ON periods (DONTHI: Fig. 2, Fig. 6, ¶59, ¶27, UE determines a DRX cycle schedule for itself at step 602, this includes battery efficient mode during the off periods); and 
monitors paging messages from the base station based on a length of an overlap between at least one ON period from the second set with at least one ON period from the first set satisfying the a minimum reachability requirement of the UE (DONTHI: ¶59, ¶26-27, based on the comparison of the DRX cycle length of the UE and the DRX cycle length of the eNB, the UE determines that DRX cycle lengths are such that in its active/awake period it is able to monitor/receive a paging over PDCCH after waking up; the UE decides based on the comparison to send a request message to the eNB and releases any context at 610 and starts monitoring paging messages)
DONTHI remains silent regarding monitoring paging messages being camping and refraining from camping on a base station based on the length of an overlap between at least one ON period from the second set with at least one ON period from the first set failing to satisfy a minimum reachability requirement of the UE.
HANEJI: ¶138, monitoring paging being part of camping) and refraining from camping on the base station based on the length of an overlap between at least one ON period from the second set with at least one ON period from the first set failing to satisfy a minimum reachability requirement of the UE (HANEJI: Fig. 7, Fig. 6 and Fig. 11c, ¶168, UE avoids camping on at least one of the cells/RAN nodes and camps on another RAN node instead, based on the overlap between the transmission time of the base station and the receiving time of the UE does not meet the requirement for reachability at the time of the selection).
A person of ordinary skill in the art working with the invention of DONTHI would have been motivated to use the teachings of HANEJI as it provides an improved communication system and improved components which optimizes power savings and at the same time minimizes failure of reception of system messages by the mobile telephone (¶51). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of DONTHI with teachings of HANEJI in order to improve connectivity and power efficiency

Regarding claim 41, 46, 51, DONTHI modified by HANEJI discloses the method of claim 40, further comprising refraining from camping on the base station based on at least one ON period from the second set overlapping at least one OFF period from the first set (HANEJI: Fig. 7, ¶168, dormant period of one cell overlapping with an active period of the idle UE).

Regarding claim 42, 47, 52,    DONTHI modified by HANEJI discloses method of claim 40, further comprising refraining from camping on the base station based on at least one OFF period from the first set being longer than a given threshold period (HANEJI: Fig. 7, ¶138, ¶168, dormant period of one cell overlapping with an active period of the idle UE for a period longer than at least an inherent length).

Regarding claim 43, 48, 53, DONTHI modified by HANEJI discloses method of claim 40, wherein determining the second operational schedule for the UE comprises receiving the second operational schedule, wherein the received second operational schedule is configured based on the first operational schedule (DONTHI: Fig. 6, ¶59, the UE determines a DRX schedule of UE based on the DRX cycle length indicated by the SI information received from the network).

Regarding claim 44, 49, 54, DONTHI modified by HANEJI discloses method of claim 40, wherein the first operational schedule includes a discontinuous transmission (DTX) schedule and the second operational schedule includes a discontinuous reception (DRX) schedule (DONTHI: Fig. 2, Fig. 6, the transmission schedule of the eNB/MME is discontinuous and the schedule for the UE is DRX schedule; HANEJI: ¶6, Fig. 7, DTX schedule is for a base station/network transmitting control signals in the downlink direction).
Response to Arguments
Applicant's arguments filed 8/26/2020 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    795
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    431
    648
    media_image2.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that DONTHI modified by PRADAS  does not disclose “…camping on a cell if a lengtho of overlap between ON periods of a BS operation schedule and ON period of the UE operation schedule satisfies a minimum reachability requirement of the UE…”
Examiner respectfully submits that:
Firstly, the claim does not recite camping on a cell if a length of overlap between ON periods of a BS operation schedule and ON period of the UE operation schedule satisfies a minimum reachability requirement of the UE. Instead, the claim requires and recites that “…camping on the base station based on a length of an overlap between at least one ON period from the second set with at least ON period from the first set satisfying a minimum reachability requirement of the UE…” That is there is no checking of “if a length of an overlap [is]…satisfying a …requirement” but the camping is somehow based on any length of an ON period of first set coinciding in time with an ON period of second set being such that the reachability requirement is satisfied (i.e. paging message is receivable). 
Secondly, DONTHI discloses in Fig. 6 that the UE determined/chooses a schedule where an ON period of itself coincides with at least one ON period of the eNB. The way UE does that is by requesting the MME to change the eNB’s ON period periodicity (i.e. the DRX cycle). This is a manner adopted by DONTHI’s UE in order to ensure that the ON periods of itself and the eNB overlap such that the UE successfully wakes up and the paging signals are successfully monitored by the UE.


[0027] In particular, the DL Paging Control Channel (PCCH) is used to transmit paging information to UEs, where UEs may be notified of changes in SI, which may, e.g., require a reacquisition of SI. A UE uses DRX in idle mode to reduce battery consumption, as previously described, where a DRX cycle may be configured by certain parameters sent in an SI Block 2 (SIB2). The UE may monitor the PDCCH at certain intervals (set by the DRX cycle parameters) in order to check for the presence of a paging message. That is, the UE utilizes the DRX cycle during idle mode to wake itself up to check for such paging messages. If the PDCCH indicates that a paging message is being transmitted in a subframe, the UE may decode the Physical Downlink Shared Channel (PDSCH) to see if the paging message is directed to that UE. Paging messages may be sent to all eNBs within a TA. 

The UE 112 may wish to select a new UE-chosen DRX cycle length of 32 frames, and may perform a DRX cycle length comparison at 602. From the DRX cycle length comparison, the UE 112 may determine that the DRX cycle length specified in the SIB2 from the eNB 114a, as well as the DRX cycle length configured in the MME 126 are greater than its UE-chosen DRX cycle length. Accordingly, the UE 112 may initiate a TAU procedure to update the DRX cycle length configured in the MME 126. Hence, at 604, a TAU request that includes the DRX cycle length of 32 frames is sent to the MME 126. The MME updates its configured DRX cycle length at 606, and returns a TAU accept message to the UE 112 at 608. As before, the RRC connection between the eNB 114a sends paging messages every 32 frames at 618.


    PNG
    media_image3.png
    1310
    920
    media_image3.png
    Greyscale


A person of ordinary skill in the art would reasonably interpret the above teachings as “…camping on the base station based on a length of an overlap between at least one ON period from the second set with at least ON period from the first set satisfying a minimum reachability requirement of the UE…”. 
Furthermore, the Application’s disclosure also explains the invention using the same technique in ¶25 of the PreGrant Publication:

[0025] Certain aspects of the present disclosure discuss techniques allowing a node (e.g., eNB) to advertise its operational schedule (e.g., DTX ON and OFF periods) allowing UEs to decide whether to camp on a cell based on whether one or more of the UE's ON periods (e.g., DRX ON periods) overlap with ON periods of the cell. Certain aspects of the present disclosure also discuss techniques to adjust an operational schedule (e.g., DTX schedule) of a cell and/or an operational schedule (e.g., DRX schedule) of a UE to enable a UE to camp on a particular cell. 

An inherent overlap between at least one ON period of UE and eNB enables the UE to camp on the eNB and meet the reachability requirement. This is how DONTHI’s UE is enabled to camp on the eNB. 

Applicants argue,
“
    PNG
    media_image4.png
    577
    655
    media_image4.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that DONTHI modified by HANEJI  does not disclose, “…refraining from camping on the base station…based on a length of overlap …failing to satisfy a minimum reachability requirement of the UE…” 
	HANEJI discloses, in ¶168,

the mobile telephone may use the time of sending the Attach/RAU /TAU request message (at step s603) to provide additional active SFs (referred to as `extra active SFs`) preceding the actual active SFs so that when the mobile telephone subsequently selects another RAN which supports extended DRX cycles (e.g. RAN-C) it will be able to receive paging messages without the need to re-register its location with the core network. This is made possible because (as described above with reference to FIG. 6) the core network stores the provisional TSFb for those RANs that do not support the extended DRX cycle (i.e. for RAN-A as well). Therefore, the core network (which is not yet aware that the mobile telephone is now camping on RAN-C instead of RAN-A) will expect delivery of paging messages earlier than the active SFs in current RAN-C--it can be seen in FIG. 6 that step S615a (RAN-A) takes place before step S615b (RAN-B and hence also RAN-C)…
	
	The overlap between ON periods of extra active SFs causes the UE to avoid camping on a particular RAN that does not support the extra active SFs. 

	A person of ordinary skill in the art would reasonably interpret the above as “…refraining from camping on the base station…based on a length of overlap …failing to satisfy a minimum reachability requirement of the UE…”
	
	All arguments are based on the arguments addressed above and are, therefore, addressed in full.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461